DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claim 5 directed to group non-elected without traverse.  Accordingly, claim 5 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please CANCEL claim 5.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claims 1 and 6 with emphasis on the instant limitations of “forming a release layer on a metal carrier, wherein the metal carrier is made of aluminum with a natural surface oxide film and the release layer is composed of a metal compound having a thickness of 10 nanometers or less; growing copper islands on the metal carrier formed with the release layer by electroless copper 
The most relevant prior art is deemed to be the following:
Liu et al (US 2014/0335411 A1) discloses electrolessly depositing copper islands (Fig. 1 #s 105, Abstract), depositing a metal layer over the copper islands (#107) and then removing the copper islands to etch silicon (Abstract), but fails to explicitly disclose using the copper islands to form a porous copper layer.
Tsai et al (US 2012/0111733 A1) discloses forming a porous copper layer (Abstract) but fails to disclose electrolessly plating copper islands.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795